DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “;;” in line 7. It is suggested to be changed to “;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-7 are rejected on the same ground as claim 5.
Claim 9 depends on claim 2 and recites a broad limitation “wherein the refractory film has a saw-tooth or stepped geometry”, while claim 2 is amended to recite “wherein the refractory film has a geometry with long treads and short rises” which is a narrower limitation. A broad range of or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Therefore, claim 9 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 2010/0252106).
Regarding claim 1, Peng et al. discloses a photovoltaic laminate stack (figs. 5-8 and examples 3-6) comprising:
a transparent layer (502 in fig. 5, see example 3; 602 in fig. 6, see example 4; 704 in fig. 7, see example 5; 802 in fig. 8, example 6);
a first encaspsulant layer (504 in fig. 5, see example 3; 604 in fig. 6, see example 4; 706 in fig. 7, see example 5; 806 in fig. 8, see example 6);
a second encapsulant layer (506 in fig. 5, see example 3; 606 in fig. 6, see example 4; 710 in fig. 7, see example 5; 810  in fig. 8, see example 6);
a micro louver structure comprising a refractory film (see optical sheet 10 in figs. 1-2, 5-6, and 9E, or optical sheet 20 in figs. 7-8, [0030-0032]) disposed between the first and second encapsulant layers (504/506 in fig. 5; 604/606 in fig. 6; 706/710 in fig. 7; 806/810 in fig. 8); and
one or more solar cell (508 in fig. 5, see example 3; 608 in fig. 6, see example 4; 708 in fig. 7, see example 5; 808 in fig. 8, see example 6; also see [0037] as Peng et al. discloses “solar cells” or more than one solar cell) embedded within the second encapsulant layer (506 in fig. 5; 606 in fig. 6, 710 in fig. 7, 810 in fig. 8) and a portion of the second encapsulant layer (or top portion of 506, 606, 710, 810) separating the  solar cell (508, 608, 708, 808) from the micro louver structure (10 or 20, see figs. 5-8);
wherein the refractory film (or optical sheet 10/20) has an index of refraction that is different than an index of refraction of the first and second encapsulant layers (see examples 3-6, [0034-0036]) 
Regarding claim 5, Peng et al. discloses a photovoltaic stack as in claim 1 above, wherein Peng et al. discloses the first side (or the top side) of the refractory (10 or 20) is in direct contact with the first encapsulant layer (504/604 in figs. 5-6 or 706/806 in figs. 7-8) and the second side (or the bottom side) of the refractory film (10 or 20) is in direct contact with the second encapsulant layer (506/606 in figs. 5-6, or 710/810 in figs. 7-8), and the first side of the refractory film is opposite the second side of the refractory film (10 or 20, see figs. 5-8).
Regarding claim 6, Peng et al. discloses a photovoltaic stack as in claim 5 above, wherein Peng et al. discloses the refractory film (10 or 20) has a saw-tooth or step geometry (see figs. 1A and 9E).

Regarding claim 10, Peng et al. discloses a photovoltaic stack as in claim 1 above, wherein Peng et al. discloses the refractory film (10 or 20) has a saw tooth or stepped geometry (see figs. 1A and 9E).
Regarding claim 11, Peng et al. discloses a photovoltaic stack as in claim 1 above, wherein Peng et al. discloses the refractory film (10 or 20) separates the first encapsulant layer (504/604 in figs. 5-6, or 706/806 in figs. 7-8) and the second encapsulant layer (506/606 in figs. 5-6, or 710/810 in figs. 7-8, see figs. 5-8).
Regarding claim 21, Peng et al. discloses a photovoltaic stack as in claim 1 above, wherein Peng et al. discloses a backsheet (510 in fig. 5, example 3; 610 in fig. 6, example 4; 712 in fig. 7, example 5; 812 in fig. 8, example 6) arranged below the second encapsulant layer (506/606 in figs. 5-6, 710/810 in figs. 7-8, see figs. 5-8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2010/0252106) as applied to claim 1 above, in view of Borden et al. (US Patent 4,379,944).
Regarding claims 2, 9 and 13-14, modified Okaniwa discloses a PV laminate stack as in claims 1 and 11 above, wherein Peng et al. teaches the refractory film (or optical sheet 10/20) having a saw-tooth or step geometry (see figs. 1A and 9E) and the surface configuration of the refractory film including dimension and angle are adjusted according to a matter of design choice (see [0032]).
 Peng et al. does not explicitly show the refractory film has a geometry with long treads and short risers, saw-tooth angle of between ten degrees (10°) and twenty degrees (20°), and short riser sections in a down-roof direction.

It would have been obvious to one skilled in the art at the time the invention was made to modify the surface configuration, e.g. the patterned surface, of the refractory film (10/20) of Peng et al. to have a geometry with long treads and short risers, saw-tooth angle of between ten degrees (10°) and twenty degrees (20°), and short riser sections in a down-roof direction as taught by Borden et al., because Peng et al. teaches the surface configuration of the refractory film including dimension and angle are adjusted according to a matter of design choice (see [0032]) and Borden et al. teaches such surface configuration (or V shaped groove) would provide the desired combination of processing simplicity (with associated low cost) and high performance (see col. 3, lines 18-22).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Peng et al. (US 2010/0252106) as applied to claim 2 above, and further in view of Daniel et al. (US 2011/0023282).
  Regarding claims 3-4, modified Peng et al. discloses a photovoltaic laminate stack as in claim 2 above, wherein Peng et al. discloses the refractory film (or optical sheet 10/20) allow light transmission and light trapping by reflection (see figs. 5-8).
Modified Peng et al. does not explicitly disclose including a coating covering only the short risers of the refractory film and configured to reduce an amount of light escaping at an angle that would be visible from a street when the PV laminate stack is incorporated within a 
Borden et al. discloses an inorganic thin film coating (or metal 35, fig. 3, col. 5 lines 13-15 and col. 4 lines 44-46) covering only the short risers of the surface configuration (or patterned surface with saw-tooth or stepped geometry, see fig. 3) to allow light being entered on the long treads (see fig. 3). 
Daniel et al. teaches a refractory film (or louver element 112 such as shown in fig. 8) comprising a dielectric stack, an inorganic thin film, a non-conductive material, a colored film coated on risers to balance light transmission as well as aesthetic appearance by reflection such that at least some ambient light to be visible to the observer to enhance visibility and the ability of the photovoltaic cell to generate electricity in ambient lighting condition ([0026], [0034-0035]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the refractory film (or optical sheet 10/20) of modified Peng et al. by including a coating of inorganic thin film on the short risers and allow light being entered on the long treads as taught by Borden et al. such that light is transmitted and trapped by reflection, because Peng et al. teaches transmitting light and trapping light by reflection. Alternatively, it would have been obvious to one skilled in the art at the time of the invention was made to modify the refractory film (or optical sheet 10/20) of modified Peng et al. by including a coating comprising a dielectric stack, an inorganic thin film, a non-conductive material, a colored film coated on the short risers to balance light transmission as well as aesthetic appearance by reflection such that at least some ambient light to be visible to the observer to enhance visibility and the ability of the photovoltaic cell to generate electricity in ambient lighting condition as taught by Daniel et al.. .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2010/0252106) as applied to claim 1 above, in view of Yamada et al. (US 2004/0229394) and Vasylyev (US 2012/0012741).
Regarding claim 12, Peng et al. discloses a PV laminate stack as in claim 11 above, wherein Peng et al. discloses confining light by reflection and refraction (see figs. 5-8) and the index of refraction of the encapsulant to be 1.45 ([0035]).
Peng et al. does not disclose a refractory film is comprised of a fluoropolymer having an index of refraction (IR) that is less than the first encapsulant layer.
Yamada et al. discloses coating an optical sheet (or light confining layer 502 shown in figs. 37-40) with a material having a refractive index in the range of 1.1 to 1.3 ([1126]) to enhance the light reflecting and refracting effect of the optical sheet (or light confining layer, see [1125]).

It would have been obvious to one skilled in the art at the time the invention was made to modify the refractory film (or the optical sheet 10/20) of Peng et al. by including a coating of material having a refractive index in the range 1.1 to 1.3 to enhance the light reflecting and refracting effect of the refractory film (or the optical sheet/light confining layer) as taught by Yamada et al. 
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have used a fluoropolymer having a refractive index of 1.29-1.3 such that the refractory film comprising a fluoropolymer having an index of refraction that is less than the first encapsulant (e.g. 1.45), because Vasylyev et al. teaches fluoropolymers having an index of refraction in the range 1.29-1.36. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14 and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Yamada does not teach the limitation “the refractory film having an index of refraction that is different than an index of refraction of the first and second encapsulant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726